Citation Nr: 1117748	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  06-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right toe disability secondary to diabetes mellitus.  

2.  Entitlement to service connection for tremors, to include as secondary to a service connected disability.  

3.  Entitlement to service connection for lymphatic cancer.

4.  Entitlement to service connection for kidney cancer, to include as secondary to a service connected disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1958 to April 1963, January 1968 to June 1969, and February 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for a right toe disability, tremors, lymphatic cancer, and kidney cancer.

The Veteran testified before a Veterans Law Judge at a hearing at the RO in August 2008.  A transcript of the hearing is of record.  The Veterans Law Judge before whom the Veteran testified in August 2008 is no longer a Board employee.  The Veteran was sent a January 31, 2011 letter indicating that he could have another Board hearing if he responded within 30 days.  That letter advised him that if he did not reply in 30 days, it would be assumed that he did not want another one and adjudication of his claim by the Board would proceed.  The Veteran responded that he wanted a new hearing in a letter received by the Board on April 14, 2011.  Thus, the Board will proceed with adjudicating his claims and deems his request untimely.  

In January 2009 the Board remanded the current issues for additional development.  As noted in the January 2009 Board decision and remand, several claims for service connection that were appealed by the Veteran after the original denial in the March 2004 rating decision, which includes cataracts, were subsequently granted by the RO.  Because the Veteran was granted the full benefits he sought, and has not disagreed with his evaluations or assigned affective dates, those claims are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of service connection for a right toe disability, kidney cancer, and tremors are addressed in the REMAND portion of the decision below and are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the competent evidence shows that the Veteran currently does not have lymphatic cancer.


CONCLUSION OF LAW

The criteria for service connection for lymphatic cancer have not been met.  38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  August 2003, November 2003, February 2006, and March 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted to assess the nature and etiology of the Veteran's claimed lymphatic cancer.   The Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given the opportunity to provide testimony before the Board.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran seeks service connection for lymphatic cancer, which he contends is related to exposure to Agent Orange during service.  At his August 2008 hearing, the Veteran testified that he was not diagnosed with a specific diagnosis of lymphatic cancer like Hodgkins or non-Hodgkins and that they did not call it a carcinoma.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record does not show that the Veteran has a current diagnosis of lymphatic cancer of any type, or that he has had such a diagnosis at any time during the pendency of his service connection claim.  

Additionally, the Veteran's STRs do not indicate that he was treated for, or had complaints of, any type of cancer during service.  The Veteran's personnel records indicate he served in Vietnam itself during the Vietnam Era.  Thus, exposure to herbicides during service is conceded.  See 38 C.F.R. § 3.307.  Non-Hodgkin's lymphoma and a number of other cancers are presumptively granted service connection for those Veteran's who have them and were exposed to herbicides during the Vietnam era under 38 C.F.R. § 3.309.  

A review of the Veteran's claim file does not indicate any treatment for, or diagnoses of, any form of lymphatic cancer.  A January 2001 private treatment record notes that the Veteran had a small nodule on his chest, below his clavicle, that he reported was growing in size.  It was noted that a biopsy of it would be conducted.  An undated, but sequentially subsequent in the claim file, private medical opinion notes that the Veteran had a metastatic adenocarcinoma on his left anterior chest.  

A VA examination was conducted in April 2009, and the examiner noted a review of the medical records.  The examiner noted that in 2000 the Veteran had a melanoma on his left anterior chest wall, and also that he could find no history of lymphatic cancer, although the Veteran seems to feel that his melanoma meets the criteria.  If there was a metastatic spread, this would be through the lymphatic channel and this may be the basis for his belief.  

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury, or in this case exposure to herbicides and Agent Orange, occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The negative evidence in this case outweighs the positive.  The Veteran is competent to report symptoms capable of lay observation, such as pain, but is not competent to diagnosis himself with lymphatic cancer.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Based on his testimony at his August 2008 hearing, it is not clear that he actually believes that he has lymphatic cancer.  The issue of service connection for a melanoma or any other cancer of the chest wall is not currently on appeal before the Board.  Therefore, the Veteran's contentions that he has lymphatic cancer that is related to service, are greatly outweighed by the medical evidence of record, including the April 2009 VA examination report, which does not show any current diagnosis of, or treatment for, any type of lymphatic cancer.  See Jandreau, 492 F.3d 1372.  

As there is no competent evidence of any form of lymphatic cancer at any time during or after service, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for lymphatic cancer is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for lymphatic cancer is denied.


REMAND

The Veteran seeks service connection for a right toe disability, to include as secondary to diabetes mellitus, tremors, to include as secondary to a service connected disability, and kidney cancer, to include as secondary to a service connected disability.  

The January 2009 Board remand instructed that the Veteran was to be provided a VA examination to determine the etiology of the Veteran's claimed disabilities.  Specifically, the Board remand instructed the examiner to opine as to whether the Veteran's claimed right toe disability is related to his diabetes mellitus; whether his tremors are related to any service connected disability or Agent Orange exposure; and whether his kidney cancer is related to Agent Orange exposure.  

A VA examination was conducted in April 2009.  The examiner provided an opinion that the Veteran's right toe infection is potentially related to diabetes as being a diabetic would make him prone to such infections, but that it would not make him prone to infections specifically in his right toe and as the Veteran described it there are none.  The examiner opined that his tremors are not related to Agent Orange exposure, but might be related to his diabetes, but he would have to resort to speculation.  Finally, regarding the Veteran's claimed kidney cancer, the examiner opined that it is well known that that renal dysfunction can result from diabetes and with renal dysfunction a possible diagnosis of cancer, but again, the evidence was too tenuous to make a connection between his diabetes or Agent Orange exposure to his kidney cancer.  

The April 2009 VA examination report lacks rationales for its conclusions that a definitive opinion cannot be provided without resorting to speculation; contains conclusions that are contradictory and/or not fully or clearly explained; and does not clearly indicate whether the Veteran's claimed disabilities are caused or aggravated by each of his service connected disabilities, as required by 38 C.F.R. § 3.310.  See Bloom v. West, 12 Vet. App. 185, 187 (1999; Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 38 C.F.R. § 3.310.  

The April 2009 VA examination is not adequate to decide the Veteran's claims and new medical examinations and opinions are needed prior to appellate review.  See 38 C.F.R. § 3.159(c)(4); see also Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

The appellant is hereby notified that it is his responsibility to report to any scheduled examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination(s) without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to determine the nature and etiology of his claimed right toe, tremors, and kidney cancer disabilities.  

The examiner should conduct a thorough examination and diagnose any and all right toe, tremor, and kidney cancer disabilities or any residuals of these claimed disabilities.  As to all indentified disabilities the examiner is to provide an opinion as to whether it is at least as likely as not that they are related to service, to include Agent Orange exposure, and if not, whether it is at least as likely as not that they are caused or aggravated by any of the Veteran's service connected disabilities.  

The Veteran is currently service connected for kidney dysfunction rated as 80 percent disabling, residuals of cataracts rated as 30 percent disabling, diabetes mellitus rated as 20 percent disabling, bilateral tinnitus rated as 10 percent disabling, bilateral hearing loss rated as non-compensable, and coronary artery disease, peripheral neuropathy of the right and left lower extremities, and depression, which are each rated as 10 percent disabling. 

The claim folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale must be provided for all opinions.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


